Citation Nr: 1716766	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum status post rhinoplasty.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for loss of smell.

4.  Entitlement to service connection for loss of taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2014 and September 2015 for further development. 


FINDINGS OF FACT

1.  The evidence in equipoise as to whether the Veteran's deviated nasal septum status post rhinoplasty is related to service.

2.  The evidence in equipoise as to whether the Veteran's chronic sinusitis is related to service.

3.  The evidence in equipoise as to whether the Veteran's loss of smell is related to service.

4.  The evidence in equipoise as to whether the Veteran's loss of taste is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a deviated nasal septum, status post rhinoplasty, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016).

2.  The criteria for an award of service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303.

3.  The criteria for an award of service connection for loss of smell have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303.

4.  The criteria for an award of service connection for loss of taste have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board finds that there is no need to undertake any review of compliance with VA's duty to notify and assist since there is no detriment to the Veteran as a result of any deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  The Board notes that an RO letter dated September 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing these grants of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records reflect that the Veteran was assessed with upper respiratory infections and/or pharyngitis on numerous occasions, including in March 1979, October 1979, December 1981, and August 1985 (VBMS, 3/1/11, pgs. 22-23, 60, 18-19, 4, 116 ).  In September 1985, the Veteran requested nasal surgery due to the external appearance of his nose.  His septum was slightly deviated to the left; but was not causing any airway obstruction.  There was also no history of trauma or breathing problems.  The Veteran was diagnosed with an external nasal deformity and he underwent a tip rhinoplasty in September 1985 (VBMS, 12/4/14, pgs. 3-4, 10-27).  

Private medical records from Pomme De Terre Medical Center reflect that the Veteran was diagnosed with a deviated septum in September 2001 and was diagnosed with sinusitis in August 2003 (VBMS, 9/17/04, pgs. 3-4).  

In September 2009, the Veteran filed his claims, stating that he "had surgery to correct a deviated septum and the doctors decided to also perform a rhinoplasty after fixing the deviated septum."  He stated that since that time, he has had continuous problems with his sinuses.  He reported constant drainage, extreme difficulty breathing through his nose, and a deformity in his nose.  He stated that due to surgeries to correct his deviated septum, and the rhinoplasty, he has a reduced sense of taste and smell.  

Post service treatment records reflect that in 2011, the Veteran fell while running.  As a result of the fall, the Veteran hit his head, had loss of consciousness, and was treated for a broken nose (VBMS, 12/17/14, p. 57).  

The Veteran underwent a VA examination in January 2015.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he had chronic sinusitis since 1984.  He stated that he noticed having problems with sinuses about the time of that he was diagnosed with sleep apnea.  He reported that he had the surgery for deviated septum but it didn't seem to help.  He reported that he was unable to breathe well through his nose.  He tries to sleep on his side at night to help with breathing.  Upon examination, the examiner diagnosed the Veteran with sinusitis affecting the maxillary sinuses.  However, she then stated that the Veteran did not have any findings, signs, or symptoms attributable to chronic sinusitis; but that in the past year, he had three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge.  She noted that the Veteran has a deviated septum to the left.   

The Veteran also reported that he had a reduced ability to detect odors that began many years ago.  He stated that 7-8 years ago, he and his wife had a propane smell in their home and he was unable to smell it but his wife did.  He reported that he can't smell the aroma of food as sharply.  He stated that there have been times that he was unable to smell well enough to know what is cooking.  He reported that he has been to his family practice physician several times since it started and has been told he might need another surgery.  He stated that he tends to over season his foods but he can still detect whether something is sweet or sour, etc.

With regards to sinusitis, the examiner noted that the Veteran was treated repeatedly for pharyngitis and eventually had tonsillectomy.  He also had treatment for an URI.  However, she stated that there is no mention of sinus infections in the service treatment records.  She stated that "because there are no objective findings to indicate that he had sinus infections in the service, I can't link his current chronic sinus condition to military service."  She further noted that the Veteran had a fall on his face in 2011.  She opined that the fall likely caused his current deviated septum and current sinus problems.  He reinjured his septum by nasal fracture and therefore, it is not related to his military service rhinoplasty to fix his deviated septum.

The examiner also rendered an opinion with regards to sleep apnea (which has since been service connected).  The examiner stated that the Veteran "had surgery for deviated septum because they felt that the deviated septum was possibly at least contributing to the sleep apnea.  He continues to have problems with sleep apnea, therefore, this is directly related to the original dx in the service."  

With regards to the Veteran's contentions of loss of taste and smell, the examiner stated that these are subjective complaints.  Since they were subjective complaints and there are no objective findings to help with drawing a conclusion, she found it not feasible to provide a proper opinion.  She stated that it would be mere speculation "and not possible to definitively say" whether the Veteran's loss of smell was related to service.  

The Board remanded the claims in September 2015 so that the January 2015 VA examiner could render an addendum opinion.  Specifically, the Board noted that although the Veteran's 2011 fall could have accounted for the Veteran's most recent symptoms, it could not account for the deviated septum and chronic sinusitis that were noted on the October 2001 CT scan.  The examiner was asked to clarify.  

The January 2015 VA examiner submitted a December 2015 addendum opinion.  However, she failed to comment on the fact that the Veteran had a deviated septum in 2001.  She once again stated that the Veteran's current deviated septum is due to the 2011 fall.  With regards to sinusitis, she once again stated that the Veteran's current sinus problems are due to his more recent fractured nose in 2011.  She stated that the 2001 CT scan "is due to mucosal thickening indicates an acute infection, not necessarily chronic sinusitis."  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regards to the issue of a deviated septum, it in undisputed that the Veteran had a deviated septum in service, and that he currently has a deviated septum.  See Service treatment records and Pomme De Terre Medical Center records (reflecting that the Veteran was diagnosed with a deviated septum in September 2001).  Consequently, the evidence establishes the first two elements of service connection.  

With regards to the third element of service connection, the Board acknowledges that the January 2015 VA examiner rendered a negative opinion regarding whether there is a causal nexus between the Veteran's current deviated septum and his in-service deviated septum.  However, her rationale does not align with the medical history or the Veteran's statements.  The VA examiner found that the Veteran's in-service deviated septum had been fixed; and that his current deviated septum is due to a 2011 fall and broken nose.  The rationale does not take into account the fact that a deviated septum was noted in an October 2001 CT scan (10 years before the 2011 fall).  Moreover, it does not take into account the fact that the Veteran filed his claim in September 2009 (two years before the 2011 fall).  For these reasons, the Board discounts the weight of the January 2015 (with December 2015) opinion.  

The Veteran has stated that he has had continuous symptoms since his September 1985 rhinoplasty.  The Veteran is competent to render such statements.  Moreover, the Board finds the fact that the Veteran was claiming these symptoms prior to the 2011 fall is strong evidence that they are not due to the 2011 fall.  

In the absence of a medical opinion accompanied by a rationale based on the pertinent facts and medical history, the Board finds that the statements of the Veteran regarding continuity of symptomatology are sufficient to bring the evidence into equipoise regarding nexus.  As all 3 service connection elements have been met, the Board finds that service connection is warranted for a deviated septum.

Likewise, with regards to sinusitis, the Veteran was diagnosed with sinusitis in August 2003 and he filed his claims in September 2009.  Consequently, linking these symptoms to a 2011 fall cannot be reconciled with the pertinent competent evidence and the Veteran's own statements.  The Board finds that the evidence is in equipoise, and that the Veteran is entitled to the benefit of the doubt.  Consequently, the Board finds that service connection for sinusitis is warranted.

Finally, with regards to the Veteran's symptoms of reduced sense of smell and taste, the January 2015 VA examiner is correct in that these are subjective symptoms without any objective findings upon which to base a conclusion.  However, the VA examiner stated that it was "not possible to definitively say" whether the Veteran's loss of smell was related to service.  The Board notes that such definiteness is not necessary for the grant of service connection.  Service connection is warranted if it is at least as likely as not (i.e., 50/50 or equipoise) that the Veteran's symptoms are due to service.  In the Veteran's formal claim, when asked when the disabilities began, he typed "00/00/84."  The Board finds that in light of the Veteran's competent and credible statements regarding continuity of symptomatology, service connection is warranted for loss of taste and loss of smell.


ORDER

Service connection for a deviated nasal septum, status post rhinoplasty, is granted

Service connection for chronic sinusitis is granted.

Service connection for loss of smell is granted.

Service connection for loss of taste is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


